Title: Resolution of the House of Representatives, 7 March 1806 (Abstract)
From: House of Representatives
To: 


                    § Resolution of the House of Representatives. 7 March 1806. “A petition of William Harvey, of the city of New Orleans, was presented to the House, and read, praying relief in consideration of the unlawful seizure and condemnation of a vessel, the property of the petitioner, by the officers of the King of Spain, on the river Mobile.
                    “Ordered, That the said petition be referred to the Secretary of State, with instruction to examine the same, and report his opinion thereupon to the House.”
                